 1
 2
 3
 4                                                                        JS-6
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11
   NEVERSINK PRODUCTIONS                       Case No. 2:19-cv-00266-AB-JC
12 CORPORATION,
                                               CLASS ACTION
13              Plaintiff,
                                               [PROPOSED] ORDER GRANTING
14        v.                                   VOLUNTARY DISMISSAL OF
                                               CLAIMS
15 WALT DISNEY PICTURES, a
   California corporation, and DOES 1-
16 100,
17              Defendants.
18
19        Pursuant to the Parties’ Stipulation, the Court enters the following Orders:
20        1.    Plaintiff Neversink Productions Corporation’s individual and putative
21 class claims asserted against Defendant Walt Disney Pictures in the Complaint
22 (Doc. 1-1) are hereby dismissed without prejudice, with each side to bear their own
23 costs and fees;
24        //
25        //
26        //
27        //
28        //
                                                                  Case No. 2:19-cv-00266-AB-JC
1       2.    Notice of the voluntary dismissal to putative class members is not
2 required.
3       IT IS SO ORDERED.
4
5 DATED: June 12, 2019
6
7
                                        HON. ANDRÉ BIROTTE, JR.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2                   Case No. 2:19-cv-00266-AB-JC
